 1

 2

 3

 4

 5

 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
      MELVIN LEE WILSON,                                 No. 2:19-cv-0886 JAM KJN P
11
                         Plaintiff,
12
              v.                                         ORDER
13
      RABBI FERRIS,
14
                         Defendant.
15

16

17          Plaintiff is a state prisoner, proceeding without counsel. Discovery closed on January 10,

18   2020. On March 11, 2020, plaintiff filed a motion for summary judgment. On April 1, 2020,

19   counsel for defendant filed a request to refer this matter for a settlement conference. Counsel

20   states that upon further investigation, and discussion with plaintiff, both parties agree that a

21   settlement conference would be productive. Defendant requests that this action be set for

22   settlement and stay the litigation pending the settlement conference, including vacating the April

23   2, 2020 deadline to respond to plaintiff’s pending motion for summary judgment.

24          Good cause appearing, defendant’s motion is granted.

25          By filing the attached notice within thirty days, the parties shall notify the court whether

26   they waive disqualification for the undersigned to hold the settlement conference or whether they

27   request a different judge. In light of COVID-19, plaintiff must appear by videoconference, if

28   ////
                                                         1
 1   available; if not, the conference will be held by telephone. Failure to timely file such notice will

 2   result in the case being set for settlement conference before a different judge.

 3           Within thirty days, counsel for defendant shall contact this court’s Courtroom Deputy,

 4   Alexandra Waldrop, at (916) 930-4187, to schedule the settlement conference.

 5           Once the settlement conference is scheduled, at least seven days prior to conference, the

 6   parties shall submit to the assigned settlement judge a confidential settlement conference

 7   statement. The parties’ confidential settlement conference statement shall include the following:

 8   (a) names and locations of the parties; (b) a short statement of the facts and alleged damages; (c) a

 9   short procedural history; (d) an analysis of the risk of liability, including a discussion of the

10   efforts made to investigate the allegations; and (e) a discussion of the efforts that have been made

11   to settle the case.

12           In accordance with the above, IT IS HEREBY ORDERED that:

13           1. Defendant’s motion (ECF No. 37) is granted.

14           2. Defendant is granted an extension of time in which to oppose plaintiff’s motion for

15   summary judgment (ECF No. 36); such opposition, if appropriate, shall be filed thirty days after

16   the settlement conference is held.

17           3. This action is stayed for 120 days to allow the parties an opportunity to settle their

18   dispute. Except as provided herein or by subsequent court order, no other pleadings or other

19   documents may be filed in this case during the stay of this action.

20           4. Within thirty days from the date of this order, the parties shall file the attached notice,
21   informing the court whether they waive disqualification for the undersigned to hold the settlement

22   conference, or whether they choose to have the settlement conference held by a different judge.

23           5. Within thirty days from the date of this order, the assigned Deputy Attorney General

24   shall contact this court’s Courtroom Deputy, Alexandra Waldrop, at (916) 930-4187, to schedule

25   the settlement conference.

26           6. At least seven days prior to the settlement conference, each party shall submit a
27   confidential settlement conference statement, as described above, to the judge assigned for

28   settlement.
                                                         2
 1             7. If a settlement is reached at any point during the stay of this action, the parties shall file

 2   a Notice of Settlement in accordance with Local Rule 160.

 3   Dated: April 02, 2020

 4

 5

 6   wils0886.set

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           3
 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MELVIN LEE WILSON,                               No. 2:19-cv-0886 JAM KJN P
12                       Plaintiff,
13           v.                                        NOTICE RE: JUDGE ELECTION FOR
                                                       SETTLEMENT CONFERENCE
14    RABBI FERRIS,
15                       Defendant.
16

17          As required by court order, the parties notify the court of the following election:

18          ____ Pursuant to Local Rule 270(b) of the Eastern District of California, the party signing

19   below affirmatively requests that the assigned Magistrate Judge participate in the settlement

20   conference and, further, waives any claim of disqualification of the assigned Magistrate Judge on

21   that basis thereafter. This waiver is not to be construed as consent to the Magistrate Judge’s

22   jurisdiction under 28 U.S.C. § 636(c)(1).

23                         OR

24
            ____ The party signing below requests a different judge hold the settlement conference.
25

26
     DATED:
27
                                                           ________________________________
28                                                         Plaintiff or Counsel for Defendants
                                                       1
